        Case: 3:20-cv-00437-wmc Document #: 11 Filed: 03/16/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

SHASTA C. HOWELL and
SHANE MALLY,

        Plaintiffs,                                 Case No. 20-cv-437-wmc

   v.

JUDGE ALAN BATES and
JODI TIMMERMAN,

        Defendants.


                             JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered dismissing this

case without prejudice.




        /s/                                             3/16/2021
        Peter Oppeneer, Clerk of Court                        Date
